Tilgi-iman C. J.
The juries who tried these causes were not drawn by lot, and summoned to the court at which they7 were tried; but having been drawn and struck sometime before, they were continued over by consent, and at the request of the parties, for their own convenience; because it saved the expense of a new view.
Two questions are submitted to the court, with respect to costs. 1. Whether the jurors who thus attended are to be paid by the county; and, if not, then by whom they are to be paid. 2. Whether the expense of the view is to be paid by the county or the parties; and if by the parties, whether by both, or by the one against whom the verdict was given; or by the party demanding the view.
1. I think there is no pretence for charging the county with the costs of these juries; because they were not summoned for the benefit of the suitors in general, but for the particular convenience of these parties. The usual number of jurymen, exclusive of these, were summoned for the general business of the court, and paid by the county. '
2. I am of opinion that the expense of the view is not to be paid by the county; because it is unreasonable, and there is no law which authorizes it. It is to be paid by the parties; and like other costs, it must fall ultimately on the losing party.
Yeates J.
It appears to me, that only the jurors drawn by-lot, as the law directs, are entitled to be paid for their attendance by the county. Otherwise the consequence would be, that individuals might burthen the county with costs, which were never contemplated by the legislature. It follows of course that the attendance of the jurors, not drawn by lot, both on the view and at the trial, must be paid for by the losing parties respectively, according to the events of the two causes.
Br.ackenb.idge J. was engaged at a nisi prius during the argument, and gave no opinion.